internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-108065-02 date date re legend taxpayer taxpayer date trust foundation foundation x company y company a b c accounting firm year year plr-108065-02 accounting firm dear this is in response to your letter dated date on behalf of taxpayer and taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer and taxpayer husband and wife established the trust an irrevocable_trust for the benefit of the children and other issue of taxpayer the terms of the trust provide the trustees discretion to use the principal and income of the trust for loans or distributions to the trust beneficiaries specific provisions are included for loans and distributions for post-secondary education for purchase of a residence to establish or expand a business to enable a beneficiary to forgo employment in order to stay at home with young children to match certain charitable_contributions to support a disabled beneficiary to fund emergency health care and for travel to certain locations and for missionary work the trust continues until taxpayer 1's line of issue fails unless earlier termination is required by operation of local law if earlier termination is required by operation of local law the remaining assets of the trust are to be distributed to taxpayer 1's then living issue by right of representation if taxpayer 1's line of issue should fail the remaining assets of the trust are to be distributed to foundation or if foundation is not then in existence to foundation on date taxpayer transferred to the trust x shares of company stock and y shares of company stock taxpayer and taxpayer represent that the x shares of company stock had an aggregate value of dollar_figurea and the y shares of company stock had an aggregate value of dollar_figureb at the time of the transfer on date taxpayer and taxpayer each also transferred dollar_figurec cash to the trust taxpayer and taxpayer relied on accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax return taxpayer and taxpayer each reported the transfers to the trust on timely filed year gift_tax returns on taxpayer 1's gift_tax_return taxpayer consented to have the gifts made by taxpayer and herself to third parties during the calendar_year as made one-half by each of them on the year gift_tax returns accounting firm failed to allocate any of taxpayer 1's and taxpayer 2's gst exemptions to the year transfers to the trust in year accounting firm reviewed taxpayer 1's and taxpayer 2's year gift_tax returns and discovered that none of taxpayer 1's or taxpayer 2's gst_exemption plr-108065-02 had been allocated to the year transfers to the trust no additional transfers have been made to and no distributions have been made from the trust taxpayer and taxpayer have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer 1’s and taxpayer 2's gst_exemption for the transfers to the trust in year and that such allocation shall be made based on the value of the property transferred to the trust as of the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-108065-02 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1’s and taxpayer 2's respective available gst plr-108065-02 exemptions with respect to taxpayer 1's and taxpayer 2’s transfers to the trust in year the allocations will be effective as of date the date of the transfers to the trust and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
